* Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. Exhibit 4.16 English translation for reference purpose only Supplemental Agreement II Party A: Jiangsu Zhongneng Silicon Technology Development Co., Ltd. Party B: JingAo Solar Co., Ltd. Party C: JA Solar Technology YangZhou Co.,Ltd Whereas, the parties entered into a Silicon Wafer Supply Agreement (Contract No.: SSC000120) and a Polysilicon Supply Agreement (Contract No.: SSC00230) as of April 7, 2008 and August 17, 2008, respectively (together, the “Original Agreements”), a Supplemental Agreement I to the Silicon Wafer Supply Agreement as of August 17, 2008 (“Supplemental Agreement I”), and a Memorandum in January Now, therefore, the parties, without prejudice to the effect of the Original Agreements, conducted negotiations based on equality and voluntary to amend provisions regarding, among other things,pricing, quality, and prepayment, etc. stipulated in the Original Agreements and Supplemental Agreement I as follows: 1. Pricing The unit price (including tax) of products for April of the second quarter under the provision of quantity and price of quarterly supply for 2009 provided in Attachment B to the Polysilicon Supply Agreement shall be amended as *** per kilogram. 2. Quantity The quantity of products for April of the second quarter under the provision of quantity and price of quarterly supply for 2009 provided in Attachment B to the Polysilicon Supply Agreement shall be amended as *** tons. 3. Payment Terms The payment terms provided in Attachment B to the Polysilicon Supply Agreement shall be amended as follows: Party B and Party C shall make ***% payment on April 30, 2009, in accordance with the terms provided in the Original Agreements, which shall be ***; the remaining of the payment, which is ***, shall be paid according to the VAT invoice issued by Party A within *** days following Party B and Party C’s receipt and inspection of the products supplied by Party A. In the event that the delivered products fail to pass the inspection, Party A shall replace such defected products with conforming products. 1 * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. The specification and quality standard of products provided in Attachment A to the Polysilicon Supply Agreement shall be amended as follows: (1) The polysilicon products sold by Party A to Party B and Party C shall meet the 3rd grade standard provided in the National Standard of Polysilicon of the People’s Republic of China (draft for review), which are: base P resistivity≥20Ω·cm, base B resistivity ≥100Ω·cm, minority-carrier life time≥30μs, Oxygen≤1.5×1017atoms/cm3, Carbon≤4.5×1016atoms/cm3, and TMI (Total metal impurities, including Fe, Cr, Ni, Cu, and Zn) ≤0.2ppmw. (2) Packaging standards: products shall be packed in plastic bags, of which*** tons shall be packed in paper box and the remaining*** tons shall be packed in plastic pallet box. The package shall be moisture resistant and anti-broken to avoid damage occurred during transportation and storage. 4. Delivery Party A shall, upon receipt of the payment of ***% of the total price made by Party B and Party C pursuant to Article 3 of this Supplemental Agreement, shall make the products available for delivery pursuant to delivery plans to be agreed by the parties, so as to enable Party B and Party C to arrange for the pick up.
